Name: Commission Regulation (EEC) No 2198/82 of 6 August 1982 fixing the amount and the detailed rules for the application of the re-storage aid for sultanas from the 1981 harvest held by the Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 8 . 82 Official Journal of the European Communities No L 233/25 COMMISSION REGULATION (EEC) No 2198/82 of 6 August 1982 fixing the amount and the detailed rules for the application of the re-storage aid for sultanas from the 1981 harvest held by the Greek storage agencies origin, which the applicant has purchased under the contracts referred to in Article 3 of Regulation (EEC) No 2194/81 during the 1981 /82 marketing year, in another store belonging to a third party and located in the Member State where the sultanas were produced. Article 2 The competent authority of the Member State concerned shall allocate the quantities referred to in Article 10a of Regulation (EEC) No 2194/81 among the storage agencies, taking account of the quantities still held by each of them and their storage capacities . The Member State concerned shall inform the Commission without delay of the measures taken in application of the previous paragraph . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as amended by Regulation (EEC) No 2101 /82 (4), and in particular Article 10a (2) thereof, Whereas Article 10a of Regulation (EEC) No 2194/81 provided for the granting of a re-storage aid in respect of 30 000 tonnes of sultanas from the 1981 harvest, held by the Greek storage agencies ; Whereas detailed rules for the application of this aid should be laid down and in particular provisions rela ­ ting to controls on entitlement to the aid ; Whereas in view of the current location of the dried grapes to be re-stored and the existing possibilities for re-storage an appropriate flat rate amount should be fixed for the aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Article 3 The aid may be granted only if :  the sultanas are transported to the nearest appro ­ priate place of storage under the supervision of the competent authority of the Member State concerned,  the sultanas are re-stored between 10 August and 15 November 1982,  the quantities re-stored do not exceed the quanti ­ ties allocated pursuant to Article 2,  the applications for aid are submitted at the latest by 14 November 1982 to the competent authority of the Member State concerned,  the supporting documents for the aid are submitted to the competent authority of the Member State concerned . HAS ADOPTED THIS REGULATION : Article 4 Article 1 The aid shall amount to 57-1 ECU/tonne of sultanas . Article 5 At the request of the storage agency and in accordance with the conditions laid down in Article 3 , an aid shall be granted for the re-storage of sultanas of Community The event within the meaning of Article 6 of Regula ­ tion (EEC) No 1134/68 creating entitlement to the re-storage aid referred to in Article 1 shall be con ­ sidered as occurring on the day of entry of the sultanas into the premises where they are re-stored . ('  ) OJ No L 73 , 21 . 3 . 1977, p . 1 . ( J) OJ No L 118 , 30 . 4 . 1981 , p . 10 . ( 3 ) OJ No L 214, 1 . 8 . 1981 , p . 1 . H OJ No L 223 , 31 . 7 . 1982, p . 4. No L 233 /26 Official Journal of the European Communities 7. 8 . 82 Article 6 Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 1 . Member States shall take all appropriate measures to provide the necessary supervision ; in particular, they shall check whether the sultanas have been re-stored . 2 . Member States shall notify to the Commission at the latest by 15 December 1982 the quantities of sultanas which have been re-stored. It shall apply from 10 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1982 . For the Commission Poul DALSAGER Member of the Commission